DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 12 are allowed as amended. Claim 18 is allowed as newly presented. Claims 4-7 and 9 are allowed as amended, and Claims 8 and 10-11 are allowed as originally presented, all dependent on Claim 1. Claim 14 is allowed as amended, and Claims 15-16 are allowed as originally presented, all dependent on Claim 12. The following is an examiner’s statement of reasons for allowance: the reasons for indicating allowability, recited in the Office Action filed 6/28/2021, with respect to the then-pending Claims 3, 13 and 16, now apply to independent Claims 1, 12 and 18, respectively; an additional and updated search was conducted and no prior art was found to teach, or fairly suggest, the limitations referred to in the Office Action filed 6/28/2021 as the reasons for indicating allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 8/6/2021, with respect to rejection(s) of Claims 1-2, 5, 7-9, 12 and 17 and objection(s) to Claims 3-4, 6, 10-11 and 13-16 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The rejection(s) of Claims 1-2, 5, 7-9, 12 and 17 and objection(s) to Claims 3-4, 6, 10-11 and 13-16 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/HUAN H TRAN/Primary Examiner, Art Unit 2853